UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1155


DONALD MORRISON,

                Plaintiff – Appellant,

          v.

WAYNE R. MYERS; GEORGE B. CURRIN; STEPHEN A. WEST; DENNIS
DUFFY; S. KATHERINE BURNETTE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:14-cv-00085-BR)


Submitted:   June 29, 2015                 Decided:   August 4, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Morrison, Appellant Pro Se. Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; David
Stebbins Coats, John Thomas Crook, BAILEY & DIXON, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Morrison (“Appellant”) appeals the district court’s

order dismissing his complaint.                       The district court dismissed

Appellant’s      claims      against    government         officials         because      these

claims    were   barred       under    the     doctrine         of    res    judicata.       On

appeal,    Appellant      does    not     challenge           this     finding;      instead,

Appellant focuses on the merits of his claim against a single

individual.

       An appellant must present his or her “contentions and the

reasons for them, with citations to the authorities and parts of

the record on which the appellant relies.”                              Fed. R. App. P.

28(a)(8)(A).       “Failure to comply with the specific dictates of

this     rule    with     respect       to        a     particular          claim    triggers

abandonment      of    that    claim     on    appeal.”              Edwards    v.   City    of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

       Appellant       has     not      challenged            the      district       court’s

determination that the doctrine of res judicata bars Appellant’s

claims.    Accordingly, Appellant has abandoned his claim that the

district court erred by finding these claims barred.                                      So we

affirm    for    the    reasons       stated      by    the     district       court.       See

Morrison v. Myers, No. 7:14-cv-00085 (E.D.N.C. Jan. 6, 2015).

We   dispense    with     oral    argument            because    the    facts       and   legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3